DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-2, 6-7, and 11-12 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 10/07/2022 (related to the 103 Rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.
Applicant's arguments filed on 10/07/2022 (related to the 112 Rejection) have been fully considered and are persuasive. Therefore, 112 Rejection has been withdrawn.

Patent Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-7, and 11-12 are not rejected under 35 U.S.C. 101 because the claimed invention includes an additional element that is integrated into a practical application. 
Claims 1 and 6 are eligible. The additional element of a machine learning is trained using the plurality of standard clauses, the metadata, and the clause risk scores (Paragraph 0022). Further, the machine learning is continuously retrained based on the monitored performance (Paragraph 0032). Therefore, the additional element of machine learning integrates the abstract idea into a practical application because the machine learning using a feedback loop applies the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.”
Dependent claims are eligible for the same reasons as independent claims 1 and 6.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wodetzki et al. (US 2018/0268506 A1), in view of Jain et al. (US 10,162,850 B1), in further view of Carnevale et al. (US 2018/027856 A1).
Regarding claim 1 (Currently Amended), Wodetzki et al. discloses a method for determining a risk score for a contract document (Paragraph 0003, Utilizing computer software to monitor, analyze, and provide visibility into contractual risks, rights and processes across a party's existing portfolio of contracts is problematic. Primarily three problems present themselves when trying to use automated logic to identify and assess contractual terms; Paragraph 0015, In embodiments, the methods and systems provide the step of calculating a risk score associated with the prevailing terms of the contract), the method comprising: 
extracting, by a machine learning engine, two or more clauses from the contract document (Paragraph 0121, To that end and according to an embodiment of the present invention, a platform uses artificial intelligence to capture contracts and apply captured data to the universal contract model data object and data model. Referring to FIG. 7, legacy contracts, third party contracts and existing contractual metadata (if any) are analyzed by scanning a paper document and performing optical character recognition to convert a scanned image to computer readable text. Optionally, the computer readable text is manually reviewed and corrected by a human to create OCR corrected data. From the computer readable text, a machine learning/artificial intelligence (“ML/AI”) module is used to obtain data from the contract text for application to the universal contract model; Paragraph 0122, This task is performed by utilizing a contract AI developer module 502 and a contract AI platform 504. The contract AI developer module 502 comprises a rule development user interface 506 allowing a user to create rules for contract AI rule development using a human rule builder module 508. The contract AI developer module 502 further comprises a ML/AI rule builder module 510. The rule builder modules 508 and 510 process documents and clauses from contracts to create rule sets 518 that are categorized as universal contract module rule sets 514, industry specific rule sets 516, and customer specific rule sets 518, as described below. The rules are deployed to the contract AI platform 504 (described below). The contract AI platform 504 further provides a feedback training corpus 520 that further includes a contract document training corpus 526 and a contract clause training corpus 524);
determining, by the machine learning engine, a clause category of each of the two or more clauses of the contract document based on the text of each of the two or more clauses of the contract document, wherein the clause category is indicative of a type of the corresponding clause (Paragraph 0125, Referring to FIG. 9, the clause training corpus 524 is populated from the document training corpus 526 through the ML/AI process to transform the documents into a collection of single sentences. The sentences are then given legal classifiers using the ML/AI models with corresponding confidence scores; Paragraph 0126, Referring to FIG. 10, in a third step, the clause training corpus 524 is amplified by legally re-classifying clauses from the clause training corpus 524 by passing them through ML/AI models to refine the clause classification. Clauses or sentences that remain unclassified from the document training corpus 526 are also classified with legal classifiers using ML/ AI models and given confidence scores. Sentences that have high ambiguity due to external dependencies are joined to the dependent content/sentence to create sentence pairs (a type of clause) and resent the ML/AI to be classified with legal classifiers and given confidence scores. From the classification step, classified sentences/clauses with high confidence scores are passed directly to clause training corpus 524), wherein to determine the clause category the machine learning engine is trained to build a first machine learning model based on previously stored plurality of standard clauses and their corresponding clause categories (Paragraph 0119, In another approach, the capture and creation of the data abstraction is performed by machines using a supervised learning technique. The machine (typically a software algorithm) is trained with examples of contract documents, contract clauses, contract sentences and/or contract phrases (the “contract corpus”), from which a set of rules is developed and refined using one or more heuristic or machine learning methods; Paragraph 0142, Particularly when machine learning or AI is applied to the problem, a concept of clauses and clause types is an important feature of a training corpus); 
extracting, by the machine learning engine, metadata associated with each of the two or more clauses based on the corresponding clause category of each of the two or more clauses (Paragraph 0121, To that end and according to an embodiment of the present invention, a platform uses artificial intelligence to capture contracts and apply captured data to the universal contract model data object and data model. Referring to FIG. 7, legacy contracts, third party contracts and existing contractual metadata (if any) are analyzed by scanning a paper document and performing optical character recognition to convert a scanned image to computer readable text; Paragraph 0122, The rule builder modules 508 and 510 process documents and clauses from contracts to create rule sets 518 that are categorized as universal contract module rule sets 514); 
determining, by the machine learning engine, a clause category risk score and a clause risk probability associated with the clause risk score, of each of the two or more clauses of the contract document further comprises determining the clause risk score of each of the two or more clauses of the contract document based on the extracted metadata of the corresponding clause category (Paragraph 0119, In another approach, the capture and creation of the data abstraction is performed by machines using a supervised learning technique. The machine (typically a software algorithm) is trained with examples of contract documents, contract clauses, contract sentences and/or contract phrases (the “contract corpus”), from which a set of rules is developed and refined using one or more heuristic or machine learning methods; Paragraph 0125, Referring to FIG. 9, the clause training corpus 524 is populated from the document training corpus 526 through the ML/AI process to transform the documents into a collection of single sentences. The sentences are then given legal classifiers using the ML/AI models with corresponding confidence scores; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Examiner interprets the confidence score as the clause risk probability associated with the clause risk score), wherein the clause risk score is indicative of a risk level associated with the corresponding clause (Paragraph 0139, Further, the contract management system can alert a user when a contract risk score exceeds a threshold value. For example, and referring to FIG. 19, a new document/version in a contract management system is submitted to the contract AI platform 504 and translated into a set of CDFs. The CDF data is then assessed and assigned a contract risk score according to the risk values associated with its various CDFs. A contract risk score reference data store is available to the contract management system. Individual and aggregated contract risk scores are presented within the contract management user interface to provide a normalized, measurable assessment of contract risk to contract management system users. Contract risk scores are processed by a rules engine to trigger alerts for unacceptable deviation from risk guidelines. A responsibility reference table is looked up to ascertain who receives risk alerts for any CDF or set of CDFs. Risk alerts are communicated to responsible persons via email, mobile and other methods), …, and wherein the machine learning engine is trained to build a second machine learning model based on the previously stored plurality of standard clauses, metadata, and clause risk scores to determine the clause risk score and the associated clause risk probability of each of the two or more clauses of the contract (Paragraph 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Paragraph 0142, Particularly when machine learning or AI is applied to the problem, a concept of clauses and clause types is an important feature of a training corpus; Examiner notes that Wodetzki et al. discloses using the risk outcome, class types, and customer specific data to train/retrain the machine learning model);
monitoring, by the machine learning engine, performance of the two or more clauses and continuously updating the first and second machine learning model based on the monitored performance (Paragraph 0032, In embodiments, the methods and systems include tracking events relevant to performance of the contract; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Paragraph 0138, Inputs to the score include external data, including obtaining from public and private sources updating in real time. For example, for the data model variable CounterpartyCountry (which describes the country of origin of a contract counterparty) the credit risk score associate with various countries can be modified in realtime based upon platform monitor news, government databases (for example, countries under embargo, countries identified as rogue states or along a spectrum of business friendliness). As another example, a data model variable KeyPerson could assign a credit risk score for news information about the person—for example, if a key person was the chief executive officer or chief technology officer and there is press release that he/she stepped down or was diagnosed with some disease or is taking a leave of absence, etc. then the score for a particular person is adjusted to reflect that risk; Examiner notes that the machine learning model is updated based on real time data);
determining, by the processor, a clause category risk score for each determined clause category based on the clause risk scores of one or more clauses and the associated clause risk probabilities, from the two or more clauses, classified under the respective clause category (Paragraph 0119, In another approach, the capture and creation of the data abstraction is performed by machines using a supervised learning technique. The machine (typically a software algorithm) is trained with examples of contract documents, contract clauses, contract sentences and/or contract phrases (the “contract corpus”), from which a set of rules is developed and refined using one or more heuristic or machine learning methods; Paragraph 0125, Referring to FIG. 9, the clause training corpus 524 is populated from the document training corpus 526 through the ML/AI process to transform the documents into a collection of single sentences. The sentences are then given legal classifiers using the ML/AI models with corresponding confidence scores; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Examiner interprets the confidence score as the clause risk probability associated with the clause risk score), wherein the clause category risk score is indicative of a cumulative risk score of the one or more clauses classified under the respective clause category (Paragraph 0136, Also, a risk score scale is defined to indicate low risk transfer through to high risk transfer. For example, a low risk is associated with zero, and high risk is associated with a number, such as ten or more, with intermediate degrees of risk associated with numbers between zero and ten or more; Paragraph 0137, The contract risk scores may be a sum of contract risk values or the contract risk score may the value of the highest contract risk score for a CDF);
identifying, by the processor, a pre-stored weightage associated with each of the identified clause category, wherein the pre-stored weightage is indicative of significance of the respective clause category (see Figure 7, item 512, Rules Sets; Paragraph 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises); 
determining, by the processor, the risk score for the contract document based on the clause category risk score and the pre-stored weightage associated with the respective clause category risk score for each of the identified clause category (Paragraph 0119, In another approach, the capture and creation of the data abstraction is performed by machines using a supervised learning technique. The machine (typically a software algorithm) is trained with examples of contract documents, contract clauses, contract sentences and/or contract phrases (the “contract corpus”), from which a set of rules is developed and refined using one or more heuristic or machine learning methods; Paragraph 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Paragraph 0136, In that regard, and referring to FIG. 18, a contractual risk score is calculated by implementing a set of universal contractual data fields (CDF) that is available for risk score allocation. Each field may be key: value, RDF triple, array, or other data representations. Also, a risk score scale is defined to indicate low risk transfer through to high risk transfer. For example, a low risk is associated with zero, and high risk is associated with a number, such as ten or more, with intermediate degrees of risk associated with numbers between zero and ten or more; Examiner notes that an overall risk score is calculated based on the sum of all the risk sub scores, wherein each risk sub score may have a different weight); 
and displaying, by the processor, the risk score of the contract document on a display device (Paragraph 0137, The risk score data store is deployed to a production contract management system to display contract risk scores to a user associated with the contract. The contract risk scores may be a sum of contract risk values or the contract risk score may the value of the highest contract risk score for a CDF).
Wodetzki et al. discloses all the limitations above, comparing a contract to known clause types for classification (Paragraph 0142), and providing classification of clauses with a confidence score (Paragraphs 0126-0127). Although Wodetzki et al. discloses classification of clauses based on a match (Paragraph 0142, by comparing a contract to known clause types for classification), Wodetzki et al. does not specifically disclose a percentage that is indicative of a degree of match between the text of the respective clause from the two or more clauses of the contract document and the text of a relevant standard clause from the plurality of pre-stored standard clauses.
However, Jain et al. discloses determining, by the machine learning engine, … a clause risk probability associated with the clause risk score, …, wherein the clause risk probability ... is indicative of a degree of match between the text of the respective clause from the two or more clauses of the contract document and the text of a relevant standard clause from the plurality of pre-stored standard clauses (Column 16, lines 45-53, Next, in one or more of the various embodiments, the clauses may undergo semantic matching 406 to assign the clauses to a clause category. In one or more of the various embodiments, semantic matching may include running a battery of semantic evaluators to identify the category of a clause. In one or more of the various embodiments, the one or more semantic evaluators may include natural language processing that attempts to identify the semantic meaning of a clause or parts of clauses; Column 16, lines 54-59, In one or more of the various embodiments, one or more semantic evaluators may look for partial matches of various word fragments that may be used to categorize a clause. For example, in some embodiments, a particular category of clauses may be expected to have one or more sentence fragments that are typically included in such clauses. Column 16, lines 60-67, In one or more of the various embodiments, a document engine may be arranged to assign one or more confidence scores for each evaluated clause that may represent how closely the clause matches the requirements for clause category. In one or more of the various embodiments, a document engine may be arranged to track multiple confidence scores for each clause each associated with different clause categories; Column 24, lines 26-42, Also, in some embodiments, the validation engine may attempt to match incoming clauses to clauses previously stored in the clause repository. Accordingly, in some embodiments, one or more clauses may be determined to be close or exact matches based on a comparison of their content to the content of known clauses. For example, in some embodiments, a validation engine may perform string comparisons of one or more incoming clauses with stored clauses. Accordingly, in this example, incoming clauses that are close or exact string match to a clause in the clause repository may be automatically assigned the same clause category as the clause in the clause repository. Further, in one or more of the various embodiments, validation engine may be arranged to match incoming clauses with clause in the clause repository based on meta-data information, hash/digest values, checksums, or the like, or combination thereof; Column 24, lines 58-67, In one or more of the various embodiments, one or more ML models may be arranged to classify clauses based on the textual content of the incoming clauses. Also, in one or more of the various embodiments, one or more ML models may be arranged to classify clauses based on the some or all of the meta-data associated with the one or more ML models. Further, in some embodiments, both the textual content and some or all of the meta-data associated with a clause may be provided to one or more ML models to evaluate one or more of the incoming clauses; Applicant states, in paragraph 0024, that the clause risk probability associated with the clause risk score may be indicative of a degree of match of a clause in the contract document with a relevant standard clause stored in the table 300. Based on broadest reasonable interpretation in light of the specification, Jain et al. discloses a clause risk probability associated with the clause risk score because it discloses a degree of match of a clause in the contract document with a relevant standard clause (e.g. close or exact matches)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the machine learning model used to classify clauses of a contract document based on a match of the invention of Wodetzki et al. to further incorporate the specific steps of the classification process (e.g. a degree of match between the text of the respective clause from the two or more clauses of the contract document and the text of a relevant standard clause identified from the plurality of pre-stored standard clauses) of the invention of Jain et al. because doing so would allow the method/system to automatically assign the same clause category to incoming clauses that are close match to a clause in the clause repository (see Jain et al., Column 24, lines 26-42). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wodetzki et al. discloses using ML/AI, natural language processing, or deep learning to classify the different clauses based on a match (Paragraphs 0119 & 0126) and Jain et al. discloses using natural language processing to classify clauses based on a close or exact string match to a clause in the clause repository (Column 27, lines 25-45). Although the combination of Wodetzki et al. and Jain et al. discloses a degree of match (e.g. a close match or exact match) and a confidence score of the classification, the combination of Wodetzki et al. and Jain et al. does not specifically disclose wherein the degree of match is provided as a percentage.
However, Carnevale et al. discloses wherein the ... risk probability comprises a percentage that is indicative of a degree of match between the text of the respective [text message] from the two or more [text messages] of the ... document and the text of a relevant standard [category] from the plurality of pre-stored standard [categories] (see Figure 2 and related text in Paragraph 0016, The term ‘score value’ may denote a numerical value expressed as a percentage or a value between 0 and 1, expressing a semantic similarity of individual words of a text message or the tone of the text message in light of a plurality of different content categories. For each text message, a score value for each content category of the plurality of content categories may be assigned).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the machine learning model used to classify clauses of a contract document based on a match, wherein the match is a degree of match between the text of the respective clause from the two or more clauses of the contract document and the text of a relevant standard clause identified from the plurality of pre-stored standard clauses of the invention of Wodetzki et al. and Jain et al. to further incorporate wherein the degree of match is provided as a percentage of the invention of Carnevale et al. because doing so would allow the method/system to express a semantic similarity as a numerical value expressed as a percentage or a value between 0 and 1 (see Carnevale et al., Paragraph 0016). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6 (Currently Amended), Wodetzki et al. a control system for determining a risk score for a contract document (Paragraph 0003, Utilizing computer software to monitor, analyze, and provide visibility into contractual risks, rights and processes across a party's existing portfolio of contracts is problematic. Primarily three problems present themselves when trying to use automated logic to identify and assess contractual terms; Paragraph 0015, In embodiments, the methods and systems provide the step of calculating a risk score associated with the prevailing terms of the contract; Paragraph 0160, The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The processor may be part of a server, cloud server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform), the control system comprising: an input unit configured to receive the contract document (Paragraph 0133, Finally, referring to FIG. 17, in a tenth step, a contract management application passes new contract documents to the contract AI platform 504. The contract AI platform 504 images and OCR processes the contract document to ensure that a high-quality document text layer is available. Natural Language Processing (NLP) and Verification Services are optionally applied to document text, for example, to provide supplementary annotation of the text like named entity recognition, sentence boundary detection, parts of speech tagging, or address verification); a processor communicably coupled to the input unit (Paragraph 0160, The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The processor may be part of a server, cloud server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform; Paragraph 0162, The software program may be associated with a server that may include a file server, print server, domain server, internet server, intranet server and other variants such as secondary server, host server, distributed server and the like. The server may include one or more of memories, processors, computer readable media, storage media, ports (physical and virtual), communication devices, and interfaces capable of accessing other servers, clients, machines, and devices through a wired or a wireless medium, and the like. The methods, programs or codes as described herein and elsewhere may be executed by the server), a machine learning engine communicably coupled to the processor (Figure 7, item 510, Machine Learning Rule Builder), wherein the machine learning engine is configured to:
extract two or more clauses from the contract document (Paragraph 0121, To that end and according to an embodiment of the present invention, a platform uses artificial intelligence to capture contracts and apply captured data to the universal contract model data object and data model. Referring to FIG. 7, legacy contracts, third party contracts and existing contractual metadata (if any) are analyzed by scanning a paper document and performing optical character recognition to convert a scanned image to computer readable text. Optionally, the computer readable text is manually reviewed and corrected by a human to create OCR corrected data. From the computer readable text, a machine learning/artificial intelligence (“ML/AI”) module is used to obtain data from the contract text for application to the universal contract model; Paragraph 0122, This task is performed by utilizing a contract AI developer module 502 and a contract AI platform 504. The contract AI developer module 502 comprises a rule development user interface 506 allowing a user to create rules for contract AI rule development using a human rule builder module 508. The contract AI developer module 502 further comprises a ML/AI rule builder module 510. The rule builder modules 508 and 510 process documents and clauses from contracts to create rule sets 518 that are categorized as universal contract module rule sets 514, industry specific rule sets 516, and customer specific rule sets 518, as described below. The rules are deployed to the contract AI platform 504 (described below). The contract AI platform 504 further provides a feedback training corpus 520 that further includes a contract document training corpus 526 and a contract clause training corpus 524);
determine a clause category of each of the two or more clauses of the contract document based on the text of each of the two or more clauses of the contract document, wherein the clause category is indicative of a type of the corresponding clause (Paragraph 0125, Referring to FIG. 9, the clause training corpus 524 is populated from the document training corpus 526 through the ML/AI process to transform the documents into a collection of single sentences. The sentences are then given legal classifiers using the ML/AI models with corresponding confidence scores; Paragraph 0126, Referring to FIG. 10, in a third step, the clause training corpus 524 is amplified by legally re-classifying clauses from the clause training corpus 524 by passing them through ML/AI models to refine the clause classification. Clauses or sentences that remain unclassified from the document training corpus 526 are also classified with legal classifiers using ML/ AI models and given confidence scores. Sentences that have high ambiguity due to external dependencies are joined to the dependent content/sentence to create sentence pairs (a type of clause) and resent the ML/AI to be classified with legal classifiers and given confidence scores. From the classification step, classified sentences/clauses with high confidence scores are passed directly to clause training corpus 524), wherein to determine the clause category the machine learning engine is further configured to be trained to build a first machine learning model based on previously stored plurality of standard clauses and their corresponding clause categories (Paragraph 0119, In another approach, the capture and creation of the data abstraction is performed by machines using a supervised learning technique. The machine (typically a software algorithm) is trained with examples of contract documents, contract clauses, contract sentences and/or contract phrases (the “contract corpus”), from which a set of rules is developed and refined using one or more heuristic or machine learning methods; Paragraph 0142, Particularly when machine learning or AI is applied to the problem, a concept of clauses and clause types is an important feature of a training corpus); 
extract metadata associated with each of the two or more clauses based on the corresponding clause category of each of the two or more clauses (Paragraph 0121, To that end and according to an embodiment of the present invention, a platform uses artificial intelligence to capture contracts and apply captured data to the universal contract model data object and data model. Referring to FIG. 7, legacy contracts, third party contracts and existing contractual metadata (if any) are analyzed by scanning a paper document and performing optical character recognition to convert a scanned image to computer readable text; Paragraph 0122, The rule builder modules 508 and 510 process documents and clauses from contracts to create rule sets 518 that are categorized as universal contract module rule sets 514); 
determine a clause category risk score and a clause risk probability associated with the clause risk score, of each of the two or more clauses of the contract document further comprises determining the clause risk score of each of the two or more clauses of the contract document based on the extracted metadata of the corresponding clause category (Paragraph 0119, In another approach, the capture and creation of the data abstraction is performed by machines using a supervised learning technique. The machine (typically a software algorithm) is trained with examples of contract documents, contract clauses, contract sentences and/or contract phrases (the “contract corpus”), from which a set of rules is developed and refined using one or more heuristic or machine learning methods; Paragraph 0125, Referring to FIG. 9, the clause training corpus 524 is populated from the document training corpus 526 through the ML/AI process to transform the documents into a collection of single sentences. The sentences are then given legal classifiers using the ML/AI models with corresponding confidence scores; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Examiner interprets the confidence score as the clause risk probability associated with the clause risk score), wherein the clause risk score is indicative of a risk level associated with the corresponding clause (Paragraph 0139, Further, the contract management system can alert a user when a contract risk score exceeds a threshold value. For example, and referring to FIG. 19, a new document/version in a contract management system is submitted to the contract AI platform 504 and translated into a set of CDFs. The CDF data is then assessed and assigned a contract risk score according to the risk values associated with its various CDFs. A contract risk score reference data store is available to the contract management system. Individual and aggregated contract risk scores are presented within the contract management user interface to provide a normalized, measurable assessment of contract risk to contract management system users. Contract risk scores are processed by a rules engine to trigger alerts for unacceptable deviation from risk guidelines. A responsibility reference table is looked up to ascertain who receives risk alerts for any CDF or set of CDFs. Risk alerts are communicated to responsible persons via email, mobile and other methods), …, and wherein the machine learning engine is further configured to be trained to build a second machine learning model based on the previously stored plurality of standard clauses, metadata, and clause risk scores to determine the clause risk scores and the associated clause risk probability of each of the two or more clauses of the contract (Paragraph 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Paragraph 0142, Particularly when machine learning or AI is applied to the problem, a concept of clauses and clause types is an important feature of a training corpus; Examiner notes that Wodetzki et al. discloses using the risk outcome, class types, and customer specific data to train/retrain the machine learning model);
and monitor performance of the two or more clauses and the machine learning engine is further configured to continuously update the first and second machine learning model based on the monitored performance (Paragraph 0032, In embodiments, the methods and systems include tracking events relevant to performance of the contract; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Paragraph 0138, Inputs to the score include external data, including obtaining from public and private sources updating in real time. For example, for the data model variable CounterpartyCountry (which describes the country of origin of a contract counterparty) the credit risk score associate with various countries can be modified in realtime based upon platform monitor news, government databases (for example, countries under embargo, countries identified as rogue states or along a spectrum of business friendliness). As another example, a data model variable KeyPerson could assign a credit risk score for news information about the person—for example, if a key person was the chief executive officer or chief technology officer and there is press release that he/she stepped down or was diagnosed with some disease or is taking a leave of absence, etc. then the score for a particular person is adjusted to reflect that risk; Examiner notes that the machine learning model is updated based on real time data), wherein the processor is configured to:
determine a clause category risk score for each determined clause category based on the clause risk scores of one or more clauses and the associated clause risk probabilities, from the two or more clauses, classified under the respective clause category (Paragraph 0119, In another approach, the capture and creation of the data abstraction is performed by machines using a supervised learning technique. The machine (typically a software algorithm) is trained with examples of contract documents, contract clauses, contract sentences and/or contract phrases (the “contract corpus”), from which a set of rules is developed and refined using one or more heuristic or machine learning methods; Paragraph 0125, Referring to FIG. 9, the clause training corpus 524 is populated from the document training corpus 526 through the ML/AI process to transform the documents into a collection of single sentences. The sentences are then given legal classifiers using the ML/AI models with corresponding confidence scores; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Examiner interprets the confidence score as the clause risk probability associated with the clause risk score), wherein the clause category risk score is indicative of a cumulative risk score of the one or more clauses classified under the respective clause category (Paragraph 0136, Also, a risk score scale is defined to indicate low risk transfer through to high risk transfer. For example, a low risk is associated with zero, and high risk is associated with a number, such as ten or more, with intermediate degrees of risk associated with numbers between zero and ten or more; Paragraph 0137, The contract risk scores may be a sum of contract risk values or the contract risk score may the value of the highest contract risk score for a CDF);
identify a pre-stored weightage associated with each of the identified clause category, wherein the pre-stored weightage is indicative of significance of the respective clause category (see Figure 7, item 512, Rules Sets; Paragraph 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises); 
determine the risk score for the contract document based on the clause category risk score and the pre-stored weightage associated with the respective clause category risk score for each of the identified clause category (Paragraph 0119, In another approach, the capture and creation of the data abstraction is performed by machines using a supervised learning technique. The machine (typically a software algorithm) is trained with examples of contract documents, contract clauses, contract sentences and/or contract phrases (the “contract corpus”), from which a set of rules is developed and refined using one or more heuristic or machine learning methods; Paragraph 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Paragraph 0136, In that regard, and referring to FIG. 18, a contractual risk score is calculated by implementing a set of universal contractual data fields (CDF) that is available for risk score allocation. Each field may be key: value, RDF triple, array, or other data representations. Also, a risk score scale is defined to indicate low risk transfer through to high risk transfer. For example, a low risk is associated with zero, and high risk is associated with a number, such as ten or more, with intermediate degrees of risk associated with numbers between zero and ten or more; Examiner notes that an overall risk score is calculated based on the sum of all the risk sub scores, wherein each risk sub score may have a different weight); 
and display, by the processor, the risk score of the contract document on a display device (Paragraph 0137, The risk score data store is deployed to a production contract management system to display contract risk scores to a user associated with the contract. The contract risk scores may be a sum of contract risk values or the contract risk score may the value of the highest contract risk score for a CDF).
Wodetzki et al. discloses to: compare a contract to known clause types for classification (Paragraph 0142); and provide classification of clauses with a confidence score (Paragraphs 0126-0127). Although Wodetzki et al. discloses classification of clauses based on a match (Paragraph 0142, by comparing a contract to known clause types for classification), Wodetzki et al. does not specifically disclose a percentage that is indicative of a degree of match between the text of the respective clause from the two or more clauses of the contract document and the text of a relevant standard clause from the plurality of pre-stored standard clauses.
However, Jain et al. discloses to determine … a clause risk probability associated with the clause risk score, …, wherein the clause risk probability ... is indicative of a degree of match between the text of the respective clause from the two or more clauses of the contract document and the text of a relevant standard clause from the plurality of pre-stored standard clauses  (Column 16, lines 45-53, Next, in one or more of the various embodiments, the clauses may undergo semantic matching 406 to assign the clauses to a clause category. In one or more of the various embodiments, semantic matching may include running a battery of semantic evaluators to identify the category of a clause. In one or more of the various embodiments, the one or more semantic evaluators may include natural language processing that attempts to identify the semantic meaning of a clause or parts of clauses; Column 16, lines 54-59, In one or more of the various embodiments, one or more semantic evaluators may look for partial matches of various word fragments that may be used to categorize a clause. For example, in some embodiments, a particular category of clauses may be expected to have one or more sentence fragments that are typically included in such clauses. Column 16, lines 60-67, In one or more of the various embodiments, a document engine may be arranged to assign one or more confidence scores for each evaluated clause that may represent how closely the clause matches the requirements for clause category. In one or more of the various embodiments, a document engine may be arranged to track multiple confidence scores for each clause each associated with different clause categories; Column 24, lines 26-42, Also, in some embodiments, the validation engine may attempt to match incoming clauses to clauses previously stored in the clause repository. Accordingly, in some embodiments, one or more clauses may be determined to be close or exact matches based on a comparison of their content to the content of known clauses. For example, in some embodiments, a validation engine may perform string comparisons of one or more incoming clauses with stored clauses. Accordingly, in this example, incoming clauses that are close or exact string match to a clause in the clause repository may be automatically assigned the same clause category as the clause in the clause repository. Further, in one or more of the various embodiments, validation engine may be arranged to match incoming clauses with clause in the clause repository based on meta-data information, hash/digest values, checksums, or the like, or combination thereof; Column 24, lines 58-67, In one or more of the various embodiments, one or more ML models may be arranged to classify clauses based on the textual content of the incoming clauses. Also, in one or more of the various embodiments, one or more ML models may be arranged to classify clauses based on the some or all of the meta-data associated with the one or more ML models. Further, in some embodiments, both the textual content and some or all of the meta-data associated with a clause may be provided to one or more ML models to evaluate one or more of the incoming clauses; Applicant states, in paragraph 0024, that the clause risk probability associated with the clause risk score may be indicative of a degree of match of a clause in the contract document with a relevant standard clause stored in the table 300. Based on broadest reasonable interpretation in light of the specification, Jain et al. discloses a clause risk probability associated with the clause risk score because it discloses a degree of match of a clause in the contract document with a relevant standard clause (e.g. close or exact matches)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the machine learning model used to classify clauses of a contract document based on a match of the invention of Wodetzki et al. to further incorporate the specific steps of the classification process (e.g. a degree of match between the text of the respective clause from the two or more clauses of the contract document and the text of a relevant standard clause identified from the plurality of pre-stored standard clauses) of the invention of Jain et al. because doing so would allow the method/system to automatically assign the same clause category to incoming clauses that are close match to a clause in the clause repository (see Jain et al., Column 24, lines 26-42). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wodetzki et al. discloses using ML/AI, natural language processing, or deep learning to classify the different clauses based on a match (Paragraphs 0119 & 0126) and Jain et al. discloses using natural language processing to classify clauses based on a close or exact string match to a clause in the clause repository (Column 27, lines 25-45). Although the combination of Wodetzki et al. and Jain et al. discloses a degree of match (e.g. a close match or exact match) and a confidence score of the classification, the combination of Wodetzki et al. and Jain et al. does not specifically disclose wherein the degree of match is provided as a percentage.
However, Carnevale et al. discloses wherein the ... risk probability comprises a percentage that is indicative of a degree of match between the text of the respective [text message] from the two or more [text messages] of the ... document and the text of a relevant standard [category] from the plurality of pre-stored standard [categories] (see Figure 2 and related text in Paragraph 0016, The term ‘score value’ may denote a numerical value expressed as a percentage or a value between 0 and 1, expressing a semantic similarity of individual words of a text message or the tone of the text message in light of a plurality of different content categories. For each text message, a score value for each content category of the plurality of content categories may be assigned).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the machine learning model used to classify clauses of a contract document based on a match, wherein the match is a degree of match between the text of the respective clause from the two or more clauses of the contract document and the text of a relevant standard clause identified from the plurality of pre-stored standard clauses of the invention of Wodetzki et al. and Jain et al. to further incorporate wherein the degree of match is provided as a percentage of the invention of Carnevale et al. because doing so would allow the method/system to express a semantic similarity as a numerical value expressed as a percentage or a value between 0 and 1 (see Carnevale et al., Paragraph 0016). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2 and 7 (Previously Presented), which are dependent of claims 1 and 6, Wodetzki et al. discloses all the limitations in claims 1 and 6. Wodetzki et al. further comprising: determining, by the machine learning engine, a clause category probability associated with the clause category of each of the two or more clauses of the contract document based on a machine learning model, … (Paragraph 0126, Referring to FIG. 10, in a third step, the clause training corpus 524 is amplified by legally re-classifying clauses from the clause training corpus 524 by passing them through ML/AI models to refine the clause classification. Clauses or sentences that remain unclassified from the document training corpus 526 are also classified with legal classifiers using ML/AI models and given confidence scores. Sentences that have high ambiguity due to external dependencies are joined to the dependent content/sentence to create sentence pairs (a type of clause) and resent the ML/AI to be classified with legal classifiers and given confidence scores. From the classification step, classified sentences/clauses with high confidence scores are passed directly to clause training corpus 524. Clauses with lower confidence scores are passed to an optional anonymizer and then presented to human experts to verify the classification. Classifications that are corrected are sent to the feedback training corpus 520 and clauses that are not corrected are sent to the clause training corpus 524; Paragraph 0133, Finally, referring to FIG. 17, in a tenth step, a contract management application passes new contract documents to the contract AI platform 504. The contract AI platform 504 images and OCR processes the contract document to ensure that a high-quality document text layer is available. Natural Language Processing (NLP) and Verification Services are optionally applied to document text, for example, to provide supplementary annotation of the text like named entity recognition, sentence boundary detection, parts of speech tagging, or address verification. Next, document and contract transaction ML/AI rules are applied to the contract document. Next, multiple clause classification ML/AI rules are applied to the contract document. In a subsequent step, a normalized dataset according to the universal contract model is passed with the contract document and the contract management application ingests the dataset into the UCM transaction/object and data model and performs a contract model rollup. Finally, if the contract is reviewed by a user, the user's corrections from the contract management application captures corrections to data, which is passed back into ML/AI feedback loop of the contract AI platform 504).
Wodetzki et al. discloses all the limitations above, comparing a contract to known clause types for classification (Paragraph 0142), and providing classification of clauses with a confidence score (Paragraphs 0126-0127). Although Wodetzki et al. discloses classification of clauses based on a match (e.g. by comparing a contract to known clause types for classification), Wodetzki et al. does not specifically disclose a degree of match between the text of the respective clause from the two or more clauses of the contract document and the text of a relevant standard clause from the plurality of pre-stored standard clauses.
	However, Jain et al. discloses determining, by the machine learning engine, a clause category probability associated with the clause category of each of the two or more clauses of the contract document based on a machine learning model, wherein the clause category probability is indicative of a degree of match between the text of the respective clause from the two or more clauses of the contract document and the text of a relevant standard clause identified from the plurality of pre-stored standard clauses (Column 16, lines 60-67, In one or more of the various embodiments, a document engine may be arranged to assign one or more confidence scores for each evaluated clause that may represent how closely the clause matches the requirements for clause category. In one or more of the various embodiments, a document engine may be arranged to track multiple confidence scores for each clause each associated with different clause categories; Column 24, lines 26-42, Also, in some embodiments, the validation engine may attempt to match incoming clauses to clauses previously stored in the clause repository. Accordingly, in some embodiments, one or more clauses may be determined to be close or exact matches based on a comparison of their content to the content of known clauses. For example, in some embodiments, a validation engine may perform string comparisons of one or more incoming clauses with stored clauses. Accordingly, in this example, incoming clauses that are close or exact string match to a clause in the clause repository may be automatically assigned the same clause category as the clause in the clause repository. Further, in one or more of the various embodiments, validation engine may be arranged to match incoming clauses with clause in the clause repository based on meta-data information, hash/digest values, checksums, or the like, or combination thereof; Column 24, lines 58-67, In one or more of the various embodiments, one or more ML models may be arranged to classify clauses based on the textual content of the incoming clauses. Also, in one or more of the various embodiments, one or more ML models may be arranged to classify clauses based on the some or all of the meta-data associated with the one or more ML models. Further, in some embodiments, both the textual content and some or all of the meta-data associated with a clause may be provided to one or more ML models to evaluate one or more of the incoming clauses).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the machine learning model used to classify clauses of a contract document based on a match of the invention of Wodetzki et al. to further provide a degree of match between the text of the respective clause from the two or more clauses of the contract document and the text of a relevant standard clause identified from the plurality of pre-stored standard clauses of the invention of Jain et al. because doing so would allow the method/system to automatically assign the same clause category to incoming clauses that are close match to a clause in the clause repository  (See Jain et al., Column 24, lines 26-42). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11 (New), which is dependent of claim 1, the combination of Wodetzki et al. and Jain et al. discloses all the limitations in claim 1. Wodetzki et al. further discloses wherein the metadata includes information associated with one or more attributes of the two or more clauses (Paragraph 0121, To that end and according to an embodiment of the present invention, a platform uses artificial intelligence to capture contracts and apply captured data to the universal contract model data object and data model. Referring to FIG. 7, legacy contracts, third party contracts and existing contractual metadata (if any) are analyzed by scanning a paper document and performing optical character recognition to convert a scanned image to computer readable text; Paragraph 0122, The rule builder modules 508 and 510 process documents and clauses from contracts to create rule sets 518 that are categorized as universal contract module rule sets 514; Also see tables 1 & 2, Transaction Type, Create, Renew, Terminate).
Regarding claim 12 (New), which is dependent of claim 1, the combination of Wodetzki et al. and Jain et al. discloses all the limitations in claim 1. Wodetzki et al. further discloses wherein the first and second machine learning model are updated based on the previously stored plurality of standard clauses, metadata, clause category, and clause risk scores (Paragraph 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises; Paragraph 0135, Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Paragraph 0142, Particularly when machine learning or AI is applied to the problem, a concept of clauses and clause types is an important feature of a training corpus; Examiner notes that Wodetzki et al. discloses using the risk outcome, class types, and customer specific data to train/retrain the machine learning model).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                                       /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624